Citation Nr: 1201106	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar strain with mild degenerative arthritis of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2004 to September 2008.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDING OF FACT

Manifestations of lumbar strain with mild degenerative arthritis of the thoracic and lumbar spine include subjective complaints of pain, stiffness, fatigue, spasms and limitation of motion, at most, to 80 degrees of forward flexion, 30 degrees of extension, 10 degrees of right lateral flexion, 30 degrees of left lateral flexion, and 30 degrees of bilateral lateral rotation; the combined range of motion of the thoracolumbar spine, at the least, was 150 degrees.  No muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour was shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for lumbar strain with mild degenerative arthritis of the thoracic and lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected lumbar spine disability arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records as well as all of his identified and available post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's March 2011 remand, the RO obtained and associated with the claims file updated VA outpatient treatment records relating to the Veteran.  Furthermore, the Veteran was afforded another VA examination to determine the current severity of his lumbar spine disability.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examination obtained in this case is adequate and it provides sufficient detail to determine the severity of the Veteran's service connected lumbar strain because the examination was based upon a clinical examination of the Veteran, a review of his medical records, and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board concludes that there has been substantial compliance with its March 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for lumbar strain with mild degenerative arthritis of the thoracic and lumbar spine was granted by an October 2008 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective from September 20, 2008.  In March 2009, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected lumbar spine disability and perfected his appeal in May 2009.

The Veteran's service-connected lumbar spine disability is currently rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent evaluation is for application when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, right and left lateral flexion are zero to 30 degrees, and right and left rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2011).

The Veteran underwent a VA examination in September 2008.  The VA examiner stated that the claims file was reviewed.  The Veteran reported a history of mid to low back pain since his deployment to Iraq.  He denied any radiculopathy, or bowel or bladder problems.  He reported intermittent pain with heavy lifting or bending, and used Ibuprofen for treatment.  The Veteran reported pain and stiffness, but denied fatigue, decreased motion, weakness or spasms.  He described that the pain was dull aching mild pain in the mid to lower back, with no radiation, which lasted for hours and occurred 1 to 6 days a week.  He also reported mild flare-ups of his spinal condition lasting for hours and occurring weekly.  Precipitating factors were bending and lifting, and alleviating factors were rest and Ibuprofen.  The Veteran stated that there was no additional limitation of motion or other functional impairments during flare-ups.  In the past twelve months, there was no incapacitating episode for the thoracolumbar condition.  The Veteran did not use devices or aids, and there was no limitation to walking.

On physical examination of the thoracic sacrospinalis, there were no spasms, atrophy, guarding, pain with motion, tenderness, or weakness, nor was there muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's posture was normal and symmetric in appearance.  There were no abnormal spinal curvatures, such as gibbus, kyphosis, listing, lumbar flattening, lumbar lordosis, scoliosis or reverse lordosis.  As for neurological manifestations, the motor function and sensory function were within normal limits.  On range of motion testing, the Veteran's thoracolumbar spine showed forward flexion to 90 degrees, with pain beginning at 80 degrees; extension to 30 degrees, with no pain on motion; right lateral flexion to 10 degrees, with pain on motion; left lateral flexion to 30 degrees, with no pain on motion; and right and left lateral rotation to 30 degrees, with no pain motion.  Pain was shown on repetitive motion, but no additional loss of motion was shown on repetitive use of the joint.  X-ray of the Veteran's lumbosacral spine showed that his lumbar vertebral bodies were normal in height and alignment; disc spaces were normal, and there were mild Schmorl's node deformities of the endplates of the mid and lower thoracic spine.  The x-ray impression was mild degenerative changes.

The diagnoses were lumbar strain and mild degenerative arthritis to the thoracic and lumbar spine.  As to the disability's impact on occupational activities, the examiner noted that there were problems with lifting and carrying, as well as pain.  As for effects on usual daily activities, the examiner found that there were no effects on shopping, traveling, feeding, bathing, dressing, toileting or grooming; and mild effects on chores, exercise, sports and recreation.

VA treatment reports dated from February 2009 to May 2010 reflect the Veteran's continuing reports of back pain.  Physical examination revealed no obvious kyphosis or scoliosis.  Subjective mild spinal tenderness was shown, but the muscle tone on passive range was noted to be normal.

The Veteran underwent another VA examination in April 2011.  The VA examiner stated that the entire claims file was reviewed.  The Veteran complained of constant pain in the thoracolumbar spine that he described as tense pain rated at a "three" on a scale of one to 10 at baseline.  The Veteran was on no current treatment for his back condition.  He reported flare-ups of increased pain that he rated at an "eight" on a scale of one to 10.  The flare-ups occurred twice every two weeks and lasted the entire day.  Precipitating factors were sleeping in the wrong way or increased activities.  The Veteran noted that during flare-ups or following repetitive use, he was additionally limited by pain, but not by weakened movement, excess fatigability, endurance, incoordination or functional loss.  The Veteran denied any associated features or symptoms, such as weakness, numbness, paresthesias, decreased motion, leg or foot weakness, bladder or bowel complaints, or erectile dysfunction for age.  He complained of stiffness, fatigue, and spasms.  He denied the need for adaptive devices, such as canes, braces, crutches or walkers.  He could walk for a couple of miles and stand for all day.  He denied any history of falling or surgery or hospitalization on this entire spine.  

On physical examination of the Veteran's spine, limbs, posture and gait, position of the head, curvatures of the spine, symmetry in appearance and symmetry and rhythm of spinal motion were within normal limits.  There was no objective evidence for pain.  The examiner noted that the range of motion testing, using a goniometer, revealed forward flexion to 135 degrees; extension to 40 degrees; lateral flexion to 45 degrees, bilaterally; and lateral rotation to 45 degrees, bilaterally.  Pain was not shown with motion, and three repetitions of the range of motion yielded identical results.  The examiner stated that the range of motion was not affected by factors other than spinal injury or disease, such as the Veteran's body habitus.  There was no objective evidence of painful motion, spasms, weakness, or tenderness.  There was no postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back.  On neurological testing, the Veteran had strength that was full and equal, throughout.  Both tone and rapid alternating movements were within normal limits.  There was no atrophy, fasciculation, or tremor.  Sensory testing revealed normal light touch, pinprick, vibration, and double simultaneous extinction.  The Veteran's gait, to include tandem gait, was unremarkable.  The Veteran had no incapacitating episodes during the past 12 month period with acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  X-ray of the spine revealed that the vertebral bodies and disc spaces of the lumbosacral spine and the vertebral alignment were normal.  The record also included a July 2009 x-ray of the spine showing that the height and alignment of the vertebral bodies appeared normal, with no significant disc space narrowing, or osteolytic or osteoblastic lesions.

The diagnostic impression was that there was no pathology of the thoracolumbar spine at the time of the examination.  The examiner stated that the previously shown limited range of motion on the September 2008 VA examination had resolved and that the Veteran had a normal thoracolumbar spine range of motion, as well as normal neurologic examination.  The examiner further stated that x-ray findings at the September 2008 VA examination had also resolved on the x-rays in 2009 or at this examination.  The examiner concluded that the Veteran's lumbar strain had resolved with no residuals, and there was no evidence of degenerative arthritis of the thoracic or lumbar spine on x-ray.  The examiner found that there was no functional impairment due to incoordination, weakened movement or excess fatigability on use in terms of additional limitation of motion as there was no diagnosis of lumbar degenerative disc disease.  There were no neurologic symptoms found that were caused by the Veteran's service-connected lumbar spine disability.

After consideration of the pertinent evidence of record, the Board concludes that an initial evaluation in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5242 (2011).  The Veteran's lumbar strain with mild degenerative arthritis of the thoracic and lumbar spine was manifested by subjective complaints of pain, stiffness, fatigue, spasms and limitation of motion, at most, to 80 degrees of forward flexion, 30 degrees of extension, 10 degrees of right lateral flexion, 30 degrees of left lateral flexion and 30 degrees of bilateral lateral rotation.  More recently, the April 2011 VA examiner found that the Veteran's thoracolumbar spine had "normal" range of motion with forward flexion to 135 degrees, extension to 40 degrees, bilateral lateral flexion to 45 degrees and bilateral lateral rotation to 45 degrees.  The combined range of motion of the thoracolumbar spine, at the least, was 150 degrees.  Additionally, the September 2008 VA examiner specifically stated that physical examination revealed no muscle spasms, localized tenderness, or guarding severe enough to be responsible for abnormal gait or spinal contour.  The Veteran's posture was normal, and the examiner further noted that there were no abnormal spinal curvatures, such as gibbus, kyphosis, listing, lumbar flattening, lumbar lordosis, scoliosis or reverse lordosis.  On the April 2011 VA examination, although the Veteran complained of spasms his posture, gait and curvatures of the spine were normal and no muscle spasm was shown.  As such, the medical evidence of record simply does not show forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

Additionally, despite the Veteran's reports of increased pain during flare-ups, the medical evidence of record does not show that the Veteran's lumbar spine disability increased in severity in terms of limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In the September 2008 VA examination report, the Veteran reported that there was no additional limitation of motion or other functional impairment during flare-ups.  Furthermore, the September 2008 VA examiner noted no additional loss of motion on repetitive range of motion testing.  In the April 2011 VA examination report, the Veteran reported that during flare-ups or following repetitive use, he was additionally limited by pain, but not by weakened movement, excess fatigability, endurance, incoordination or functional loss.  On range of motion testing, pain was not shown and three repetitions of the range of motion showed no additional limitation of motion.  The April 2011 VA examiner also noted that there was no functional impairment due to incoordination, weakened movement or excess fatigability on use, in terms of additional limitation of motion.  Accordingly, the Board finds that additional limitation of motion due to pain, fatigue, weakness, or lack of endurance beyond that contemplated by the assigned evaluation for the Veteran's lumbar spine disability has not been shown.  Accordingly, an increased initial evaluation is not warranted on this basis.  Id. 

Consideration has been given to an increased evaluation for the Veteran's service-connected lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, the record does not contain supporting evidence of neurologic deficits due to the Veteran's service-connected back disorder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Moreover, as both the September 2008 and April 2011 VA examinations found no neurologic deficits, a separate evaluation for neurological symptoms due to the Veteran's service-connected lumbar spine disability is not warranted.  38 C.F.R. § 4.71a, General Rating Formula.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's lumbar spine disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  Manifestations of lumbar strain with mild degenerative arthritis of the thoracic and lumbar spine include subjective complaints of pain, stiffness, fatigue, spasms and limitation of motion, at most, to 80 degrees of forward flexion, 30 degrees of extension, 10 degrees of right lateral flexion, 30 degrees of left lateral flexion, and 30 degrees of bilateral lateral rotation; the combined range of motion of the thoracolumbar spine, at the least, was 150 degrees.  No muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour has been shown.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating assigned for his service-connected lumbar spine disability.  Ratings in excess of thereof are provided for certain manifestations of the service-connected lumbar spine disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine disability, the evidence shows no distinct periods of time since the initial grant of service connection, during which the Veteran's service-connected lumbar spine disability varied to such an extent that an evaluation greater than 10 percent would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 10 percent for lumbar strain with mild degenerative arthritis of the thoracic and lumbar spine, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial evaluation in excess of 10 percent for lumbar strain with mild degenerative arthritis of the thoracic and lumbar spine is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


